UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6433



GUY LANCASTER RICHMOND,

                                              Plaintiff - Appellant,

          versus


STATE  OF   MARYLAND;  CORRECTIONAL    MEDICAL
SERVICE, INCORPORATED,

                                            Defendants - Appellees,

          and


FEDERAL    COURT    OF   APPEALS;      MARYLAND
CORRECTIONAL MEDICAL DEPARTMENT,

                                                         Defendants.




Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-01-3683-WMN)


Submitted:   July 25, 2002                 Decided:   August 1, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Guy Lancaster Richmond, Appellant Pro Se. Sharon Stanley Street,
Assistant Attorney General, Baltimore, Maryland; Philip Melton
Andrews, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Guy Richmond appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Richmond v. Maryland, No. CA-01-3683-WMN (D. Md.

Feb. 28, 2002).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2